STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0838
VERSUS

MICHAEL CALLOWAY OCTOBER 24, 2022
In Re: Michael Calloway, applying for supervisory writs, 32nd

Judicial District Court, Parish of Terrebonne, No. 79-
FELY-089531.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED AS MOOT. The record of the Terrebonne Parish
Office of the Clerk of Court shows that on May 2, 2022, the
State filed a response to relator’s eleventh application for
postconviction relief.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

AS

DEPUTY CLERK OF COURT
FOR THE COURT